-PU~>[\.)

\]O\U`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HOLLINS & ASSOCIATES

 

Case 4:19-cv-Ol480-.]SW Document 25 Filed 04/15/19 Page 1 of 3

Byron S. Ho||ins, SB# 113423
HOLL|NS & ASSOC|ATES

23801 Ca|abasas Road, Suite 100
Ca|abasas CA 91302

Phone.' 818.223.0300

Fax: 818.223.0310
byron@hollinS./ega/

Attorneys for Defendant
Jeffrey L. Hartman

UN|TED STATES DlSTRlCT COURT
NORTHERN DlSTRlCT OF CAL|FORN|A
OAKLAND DlVlSION

Anthiny G. Thomas, individua||y, and on ) Case no. CV-19-1480-JSW
behalf of the Genera| Public acting as a (Hon. Jeffrey S. White, Ctrm 5)

)
Private Attorney Genera|, )
) NOT|CE OF JO|NDER BY

Plaintiff, ) DEFENDANTHART|\/|AN |N
) DEFENDANT WAYNE A. S|LVER AND
) DEFENDANT STRE|\/||\/IEL AUCT|ONS.
) LLC’S I\/|OT|ONS TO DlS|\/||SS

Bruce T. Bees|ey, |\/lrs. Beesley, Jeffrey L.) PLA|NT|FF”S CO|VIPLA|NT

Hartman, |\/|rs. Hartman, Jeri Coppa-)

Knudson, Ken Tersini, |\/|rs. K. Tersini,)

Jennifer Jodoin, |\/|r. Jodoin, Wayne Si|ver,)

|\/|rs. Si|ver, Kenmark Ventures, LLC,)

Stremme| Auction LLC, Steven Stremme|,)

|\/|rs. S. Stremme|, Hudson Stremme|, Amy)

Tierre and Does 1-1000, inclusive.

V.

Defendants

`/\_/V\/\/

 

///
///

 

_1_
NOT|CE OF JO|NDER BY DEFENDANT HARTl\/|AN, etc
CV-19-1480-JSW

 

.L

\OOO\]O'\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HoLLINS & ASSOClATES

 

Case 4:19-cv-Ol480-.]SW Document 25 Filed 04/15/19 Page 2 of 3

TO THE COURT, ALL PART|ES, AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOT|CE that Defendant Hartman(hereinafter “Defendant”) hereby
joins the l\/lotion of Defendant Wayne A. Si|ver’s (hereafter “Silver”) to Dismiss Plaintiff’s
Comp|aint (Dkt # 17) and Si|ver’s Omnibus Request for Judicial Notice (Dkt # 18) and the
l\/lotion of Defendant Stremmel Auctions, LLC’s, et al (“Stremmel”) to Dismiss P|aintiff’s
Comp|aint (Dkt # 20) and Stremmel’s Omnibus Request for Judicia| Notice (Dkt # 22 ).

The arguments set forth in Si|ver and Stremmel’s l\/lotion and l\/lemorandum of Points
and Authorities and Omnibus Request for Judicial Notice in support of said motion apply to
Defendant, and Defendant hereby adopts said l\/lotion, as Well as all documents and
evidence filed in supportthereof. According|y, forthe reasons set forth in Defendants’ l\/|otion
to Dismiss (Dkt#24 ) and Si|ver and Stremmel’s l\/|otion to Dismiss and Request for Judicial
Notice (Dkts #17, 18, 20 and 22), Defendant respectfully requests that the Court dismiss
Plaintiff’s Comp|aint in its entirety.

The Comp|aint’s allegations With respect to Defendant Hartman are, based on the
unintelligible pleadings, in parts related and in parts unrelated to the allegations against
Defendant Si|ver and Stremme|. Nonethe|ess Defendant Hartman joins Si|ver and

Stremmel’s l\/|otion in an abundance of caution.

Dated: Apri| 15, 2019 Respectfu||y submitted,
HOLLINS & ASSOC|ATES

By: /s/ Bvron S. Ho//ins
Byron S. Ho||ins
Attorneys for Defendant Jeffrey L.
Hartman

 

_2_
NOT|CE OF JO|NDER BY DEFENDANT HARTl\/lAN, etc
CV-19-1480-JSW

 

LUJ[\)

\IO\U`¢

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HOLLINS & ASSOCIATES

Case 4:19-cv-Ol480-.]SW Document 25 Filed 04/15/19 Page 3 of 3

CERT|F|CATE OF SERV|CE

l, Byron S. Hollins, the undersigned, hereby declare:

l am an attorney duly licensed to practice in the State of Ca|ifornia and before this
Court, With offices at 23801 Calabasas Road #100, Calabasas, CA. l am counsel for
Defendant JEFFREY L. HARTl\/|AN.

On April 9, 2019 l electronically filed the foregoing NOT|CE OF JO|NDER BY
DEFENDANTHARTl\/|AN lN DEFENDANT WAYNE A. SlLVER AND DEFENDANT
STREl\/ll\/IEL AUCT|ONS, LLC’S l\/lOTlONS TO DlSl\/llSS PLAINT|FF”S COl\/lPLAlNT With
the U.S. District Court for the Northern District of Ca|ifornia by using the CM/ECF system.
All participants in this Action that are registered as Cl\/l/ECF users Will be served by the
Cl\/l/ECF system.

ln addition on said date, l served the foregoing document on Anthony Thomas,
P|aintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a
true and correct copy thereof enclosed in a sealed envelope, With postage thereon fully
prepaid, addressed as follows:

Anthony Thomas

7725 Peavine Peak Court
Reno, NV 89523

and on the same day, depositing said envelope in the U.S. l\/lail at Calabasas, CA.
l declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct. Executed on April 15, 2019 at Calabasas, CA.

/s/ Bvron S. Hollins
Byron S. Hollins

 

_3_
NOT|CE OF JO|NDER BY DEFENDANT HARTl\/lAN, etc
CV-19-1480-JSW

 

 

